UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Criminal No. 04-128-14 (RMC)
                                             )
WILLIAM D. ROBINSON,                         )
                                             )
               Defendant.                    )
                                             )


                                           OPINION

               William D. Robinson has filed a pro se motion to vacate, set aside, or correct his

sentence. The United States opposes and moves to dismiss his claim. The Court has reviewed

the motion carefully and denies it because Mr. Robinson’s claims are barred by the statute of

limitations.

                                           I. FACTS

               William D. Robinson was a defendant in a multi-defendant prosecution. An

investigation of the M Street Crew by the Safe Streets Task Force, a joint effort in Washington,

D.C., by the Metropolitan Police Department (MPD) and the Federal Bureau of Investigation

(FBI), began in 2002 and ended on March 16, 2004, when thirty-nine individuals were arrested

in the District of Columbia, Maryland, Virginia, New York, and California. In a 159-Count

Superseding Indictment filed on October 19, 2005, a grand jury charged Mr. Robinson and his

co-defendants with narcotics conspiracy in violation of 21 U.S.C. § 846; racketeering conspiracy

in violation of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.

§§ 1961–68; narcotics trafficking; murder and other violent crimes; and various weapons crimes.

See Superseding Indictment [Dkt. 386].



                                                 1
               The defendants were divided into three groups for trial. The first group,

consisting of Mr. Robinson, Jonathan Franklin, George Wilson, William Simmons, and Joseph

Blackson, was tried by jury before this Court starting on March 6, 2006. On May 25, 2006, the

jury convicted Mr. Robinson of one count of narcotics conspiracy (Count 1), one count of RICO

conspiracy (Count 2), two counts of distribution of phencyclidine (PCP), one within 1,000 feet of

a school (Counts 36 and 58), one count of possession with intent to distribute PCP (Count 73),

and three counts of unlawful use of a communication facility to facilitate a drug trafficking

offense (Counts 96, 101, and 103).

               At trial, the evidence showed that Mr. Franklin was the leader of the M Street

Crew, a “large-scale drug ring” that operated “an open air drug market” throughout a four-block

area centered on the intersection of 18th and M Streets in Northeast Washington, D.C. See

United States v. Wilson, 605 F.3d 985, 997 (D.C. Cir. 2010) (transcript citations and quotation

marks omitted). Mr. Franklin operated with a consistent routine: he obtained bulk quantities of

PCP and ecstasy from suppliers and repackaged the drugs for members of the Crew to sell. Id. at

998. Although Mr. Franklin ordinarily functioned as the Crew’s leader, he was assisted in that

role by his three “lieutenants,” Messrs. Robinson, Wilson, and Blackson, who supplied narcotics

to the Crew members who completed street sales and resolved disputes involving money or

drugs when Mr. Franklin was absent. Id. Essentially, their job was “to oversee everything for

the top man,” namely, Mr. Franklin. Id. (internal quotation marks omitted). For example,

William D. Robinson, also known as “Dee,” was “one of Franklin’s closest friends.” Id. Mr.

Robinson “would hold bottles of PCP for Franklin when he was away from 18th and M . . . and

communicated regularly with Franklin about the Crew’s drug sales and supply.” Id. (internal

citations and quotation marks omitted). Because Mr. Franklin spent Sundays with his family,



                                                 2
Mr. Robinson regularly assumed control of the enterprise in Mr. Franklin’s absence. “Beneath

Franklin’s three lieutenants was a class of ‘foot soldiers’ who made individual sales in the 18th

and M area.” Id. at 999.

               On September 6, 2006, this Court sentenced Mr. Robinson to life imprisonment

on Count 1 (narcotics conspiracy); a mandatory term of life imprisonment on Count 2 (RICO

conspiracy); 240 months incarceration on Counts 36, 58, and 73 (distribution of PCP and

possession with intent to distribute PCP); and forty-eight months incarceration on Counts 96,

101, and 103 (unlawful use of a communication facility). The Court also sentenced him to sixty

months of supervised release on Count 1; sixty months of supervised release on Count 2; thirty-

six months of supervised release on Counts 36, 73, 96, 101, and 103; and seventy-two months

supervised release on Count 58. See Judgment [Dkt. 653]. Mr. Robinson filed a timely appeal. 1

After full arguments concerning the trial, jury verdict, and sentence, the Court of Appeals

affirmed Mr. Robinson’s convictions and sentence on May 25, 2010. See Wilson, 605 F.3d at

1039.

               Mr. Robinson filed the instant motion on February 20, 2014. 2 See 2255 Motion

(Def. Mot.) [Dkt. 1241]. On May 8, 2014, the Government filed a Motion to Dismiss his claims


1
  Mr. Robinson made five arguments on appeal: (1) the cross-examination of MPD Officer
Donna Leftridge was improperly limited in violation of the Sixth Amendment; (2) the district
court improperly denied his motion for severance from Mr. Franklin; (3) the district court erred
in its jury instructions concerning RICO conspiracy; (4) the district court erred in denying his
request to call two lay witnesses who were familiar with drug dealing and the 18th and M Street
area; and (5) the district court made erroneous factual findings at sentencing. See Wilson, 605
F.3d at 1002–03.
2
  The Court received and docketed Mr. Robinson’s motion on February 26, 2014. However,
under the prison mailbox rule, the operative filing date is that on which the petitioner placed his
motion in the prison mail system to be sent to the Court. Houston v. Lack, 487 U.S. 266, 270–71
(1988). Since Mr. Robinson mailed his motion on February 20, 2014, the Court deems it filed as
of that date.


                                                 3
as time-barred under the Antiterrorism and Effective Death Penalty Act (AEDPA), 28 U.S.C.

§ 2255, which imposes a one-year statute of limitations on habeas petitions. Thereafter, Mr.

Robinson filed a motion to strike the Government’s response under Federal Rule of Civil

Procedure 12(f). The Court denied Mr. Robinson’s motion to strike on June 19, 2014, finding

that the Government’s filing was sufficiently responsive to be accepted into the record. The

Court further directed that Mr. Robinson’s motion to strike be construed as a reply in support of

his motion to modify his sentence under 28 U.S.C. § 2255. The Court now considers the

pending motions.

                                    II. LEGAL STANDARD

               A federal prisoner claiming the right to be released on the ground that “the

sentence was imposed in violation of the Constitution or laws of the United States, or that the

court was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack,” may move the court

which imposed the sentence to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a).

Because “Section 2255 is not a substitute for a direct appeal,” “in order to gain relief under any

claim, [the movant] is obliged to show a good deal more than would be sufficient on a direct

appeal from his sentence.” United States v. Pollard, 959 F.2d 1011, 1020 (D.C. Cir. 1992)

(citing United States v. Frady, 456 U.S. 152, 165 (1982)).

               A hearing need not be held on a § 2255 motion when “the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

§ 2255(b); accord United States v. Morrison, 98 F.3d 619, 625 (D.C. Cir. 1996). When the

judge ruling on the § 2255 motion is the same judge who presided over the trial, as is the case




                                                 4
here, the decision as to whether an evidentiary hearing is necessary is within the discretion of the

court. See Morrison, 98 F.3d at 625.

                                           III. ANALYSIS

                Mr. Robinson challenges his sentence of life imprisonment, arguing that Congress

violated the U.S. Constitution when it enacted criminal statutes that allow federal judges to

increase a defendant’s sentence based on drug quantity. 3 See Def. Mot. at 3. In essence, Mr.

Robinson contends that Congress is not constitutionally authorized to make drug quantity both

an element of an offense, which must be charged in an indictment and proved beyond a

reasonable doubt, and a sentencing factor, which can be found by a preponderance of the

evidence by the sentencing judge. Id. at 6. Because drug quantity is an element of the charged

offenses of narcotics and RICO conspiracy, he argues, the jury is constitutionally required to

make an individualized determination as to drug quantity and Congress lacks authority to alter

that process by statute. See id. at 2 (“[A] special jury verdict form cannot cure the absence of a

jury finding a defendant’s individual culpability when a violation of 21 U.S.C. § 846 occurs

. . . .”); id. at 8 (arguing that “[e]lements of codified offenses,” such as drug quantity, “must be

charged in an indictment and proven to a jury beyond a reasonable doubt”).

                At the outset, the Court finds that no evidentiary hearing is required in this case.

Having presided over Mr. Robinson’s trial and sentencing, this Court is familiar with the facts

and issues of the case. The parties’ briefs and the record conclusively demonstrate that Mr.

Robinson is not entitled to relief and that an evidentiary hearing is not warranted. However, as
3
  Specifically, Mr. Robinson argues that Congress violated the Ex Post Facto Clause of the U.S.
Constitution. That clause provides that “[n]o bill of attainder or ex post facto Law shall be
passed.” U.S. Const. art. I, § 9, cl. 3; see also id., § 10, cl. 1 (“No State shall . . . pass any Bill of
Attainder [or] ex post fact Law . . . .”). The Ex Post Facto Clause forbids legislative acts that
inflict punishment without a judicial trial. BellSouth Corp. v. FCC, 144 F.3d 58, 62 (D.C. Cir.
1998); see also Collins v. Youngblood, 497 U.S. 37, 43 (1990) (“Legislatures may not
retroactively alter the definition of crimes or increase the punishment for criminal acts.”).

                                                    5
described in detail below, the Court cannot consider the merits of Mr. Robinson’s claim because

it is barred by the statute of limitations.

    A. Statute of Limitations

                Mr. Robinson concedes that he “has not timely filed an initial § 2255 motion in

his case.” Def. Mot. at 20. Nonetheless, he contends that his pending motion should be heard on

the merits because he was ineligible for sentences of life imprisonment on Counts One and Two.

In other words, Mr. Robinson argues that an exception to the limitations period applies to his

case. AEDPA’s statute of limitations gives prisoners “one year to file a habeas petition, with

certain enumerated exceptions.” Pollard, 416 F.3d at 54. Specifically, AEDPA provides:

                A 1-year period of limitation shall apply to a motion under this
                section. The limitation period shall run from the latest of—

                (1) the date on which the judgment of conviction becomes final;

                (2) the date on which the impediment to making a motion created
                    by governmental action in violation of the Constitution or laws
                    of the United States is removed, if the movant was prevented
                    from making a motion by such governmental action;

                (3) the date on which the right asserted was initially recognized by
                    the Supreme Court, if that right has been newly recognized by
                    the Supreme Court and made retroactively applicable to cases
                    on collateral review; or

                (4) the date on which the facts supporting the claim or claims
                    presented could have been discovered through the exercise of
                    due diligence.

28 U.S.C. § 2255(f). Mr. Robinson does not invoke any specific ground for modification of the

one-year statute of limitations. Accordingly, the Court will evaluate each statutory exception in

turn.

                First, it is well-established that a conviction becomes final “when [the Supreme

Court] affirms a conviction on the merits on direct review or denies a petition for writ of


                                                 6
certiorari, or when the time for filing a certiorari petition expires.” Clay v. United States, 537
U.S. 522, 527 (2003). The Supreme Court denied Mr. Robinson’s petition for writ of certiorari

on February 21, 2012. See Robinson v. United States, 132 S. Ct. 1595 (2012). Because more

than one year had elapsed between the date the Supreme Court denied certiorari, February 21,

2012, and the date Mr. Robinson filed the pending motion, February 20, 2014, Mr. Robinson has

not met the statute of limitations.

               Moreover, Mr. Robinson does not argue that he was prevented from timely filing

the instant motion due to governmental action. Instead, Mr. Robinson relies on “his factual

ineligibility to receive both sentences imposed at Counts One and Two,” Def. Mot. at 20, as

opposed to governmental obstructions to his filing a motion under 28 U.S.C. § 2255. See id. at

20 (noting that his petition was not timely filed because the applicable legal standards were more

restrictive at the time of his appeal); id. at 21 (arguing that if drug type and quantity had been

“properly used as elements of codified offenses . . . [Mr. Harrison] would not have received Life

sentences as to Counts One and Two . . .”). As a result, Mr. Robinson has not satisfied the

second exception to AEDPA’s one-year statute of limitations.

               Nor can Mr. Robinson rely on the date on which certain supporting facts could

have been discovered through the exercise of due diligence. Mr. Robinson contends that he was

ineligible for a sentence of life imprisonment based on factual findings that were made at his

sentencing on September 6, 2006. See, e.g., id. at 20 (“[I]n the instant case, [Mr. Robinson] uses

his factual ineligibility to receive both sentences [for] Counts One and Two.”). Mr. Robinson

was sentenced by this Court nearly eight years ago, and thus, any factual findings made at that

hearing do not qualify as new evidence for purposes of a § 2255 motion filed on February 20,

2014. The inapplicability of this exception is further highlighted by the fact that Mr. Robinson



                                                  7
raised arguments related to his sentence on direct appeal. See Wilson, 605 F.3d at 1003

(“Robinson, Wilson, and Blackson contend that the district court based their sentences on

erroneous factual findings.”). Because Mr. Robinson had all of the factual information necessary

to support his claim more than seven years ago, it is clear that his claim is not based on

subsequent factual developments, as this exception to the statute of limitations requires.

               Mr. Robinson’s main contention is that his motion should be deemed timely filed

based on new legal developments, i.e., the Supreme Court’s decision in Alleyne v. United States,

133 S. Ct. 2151 (2013). He argues that Alleyne established a new substantive rule that “forbids

the use of elements as sentencing factors and narrows the reach of the legislature, placing

particular conduct beyond the power to punish . . . .” Def. Mot. at 19.

               In Alleyne, the Supreme Court held that factual findings that increase either the

statutory maximum or the mandatory minimum must be submitted to the jury and found beyond

a reasonable doubt. 133 S. Ct. at 2158. Here, this Court did not find any facts at sentencing that

increased the statutory maximum, and applied a mandatory minimum only to Count 1, i.e.,

narcotics conspiracy. A narcotics conspiracy involving at least one kilogram of a mixture or

substance containing a detectable amount of PCP and at least fifty grams of cocaine base

requires a combined mandatory minimum sentence of twenty years imprisonment and a statutory

maximum of life imprisonment. 21 U.S.C. § 841(a)(1); id. § 841(b)(1)(A)(iii)–(iv) (2006)

(amended 2009). The jury found beyond a reasonable doubt that Mr. Robinson was responsible

for at least one kilogram of a mixture or substance containing a detectable amount of PCP and at

least fifty grams of cocaine base. See Verdict Form [Dkt. 552] at 30–31. The sentencing judge

did not increase the applicable mandatory minimum or statutory maximum beyond that




                                                 8
established by the jury verdict. As a result, Alleyne did not announce a new substantive rule

relevant to Mr. Robinson’s claims.

                Mr. Robinson apparently recognizes that Alleyne does not directly support his

claim for relief, as he explains that he “does not base his claim on Alleyne’s holding,” Def. Reply

[Dkt. 1258] at 2, but rather on the “new substantive rule . . . recognized by Chief Justice Roberts

and Justice Alito in their dissent . . . ,” id. at 3. But the exception to the statute of limitations for

§ 2255 motions based on rules announced by the Supreme Court “is satisfied only if [the

Supreme Court] has held that the new rule is retroactively applicable to cases on collateral

review.” Tyler v. Cain, 533 U.S. 656, 662 (2001) (construing identical language in 28 U.S.C.

§ 2244(b)(2)(A)). Put differently, “[t]he only way the Supreme Court can, by itself, lay out and

construct a rule’s retroactive effect, or cause that effect to exist, occur, or appear, is through a

holding.” Id. at 663 (internal quotation marks omitted).

                Mr. Robinson does not allege that the Supreme Court announced that its decision

in Alleyne would apply retroactively to cases on collateral review. See Def. Mot. at 18 (noting

that “this Court is authorized to find that [Mr. Robinson’s] claim is retroactive” (emphasis

added)); id. at 20 (recognizing that “[s]everal Circuits . . . have recently announced Alleyne does

announce a new rule of constitutional law not made retroactive by the Supreme Court”

(emphasis added)). Mr. Robinson therefore fails to establish the legal predicate for this

exception to the one-year statute of limitations. In addition, Mr. Robinson errs in his reliance on

Chief Justice Robert’s dissent. As noted above, the Supreme Court can establish a new rule only

“through a holding.” Tyler, 533 U.S. at 663. Accordingly, dictum in a majority opinion—much

less a dissent—is not sufficient to satisfy this exception to the statute of limitations. See id.

Because Mr. Robinson relies on implications arising from Chief Justice Roberts’s dissent, the



                                                    9
Court finds that Mr. Robinson has failed to establish a new substantive rule applicable to his

claims.

               Mr. Robinson has not demonstrated that any enumerated exception to the statute

of limitations applies here. The Court therefore finds that his constitutional claim is barred by

the one-year statute of limitations.

   B. Equitable Tolling

               Although Mr. Robinson does not request equitable tolling, the Court addresses

this ground for considering the merits of his constitutional claim because he is a pro se plaintiff.

A defendant is entitled to equitable tolling only if he demonstrates that (1) he has been pursuing

his rights diligently, and (2) some extraordinary circumstance stood in his way and prevented

timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010); see also United States v. Cicero,

214 F.3d 199, 203 (D.C. Cir. 2000) (noting that “[e]quitable tolling, which is to be employed

only sparingly in any event, has been applied in the context of AEDPA only if extraordinary

circumstances beyond a prisoner’s control make it impossible to file a petition on time” (internal

citations and quotation marks omitted)).

               Mr. Robinson has not alleged any facts sufficient to meet this standard. First, Mr.

Robinson bases his constitutional claim on facts that were fully developed in 2006. There have

been no recent developments sufficient to justify his untimely filing of the instant motion or to

warrant equitable tolling of his claim. Further, Mr. Robinson has not alleged that any

extraordinary circumstances prevented him from timely filing his habeas petition. He relies,

instead, on the dissent in Alleyne to support the Court’s consideration of the merits of his

petition. See Def. Mot. at 19 (“[Mr. Robinson] argues that the new substantive rule erected from

Alleyne’s holding and recognized by Chief Justice Roberts and Justice Alito [] prohibited



                                                 10
Congress from designating drug type and quantity as sentencing factors.”); Def. Reply at 3 (“[I]t

is clear [Mr. Robinson] advances a constitutional claim and uses a new substantive law

recognized in Alleyne’s dissent to have his constitutional claim heard.” (internal citation

omitted)). But as discussed supra, Section III.A., the dissent in Alleyne did not establish a new

substantive rule. As a result, the dissent does not qualify as an “extraordinary circumstance”

sufficient to justify equitable tolling. The Court cannot consider Mr. Robinson’s constitutional

claim under the Ex Post Facto Clause, as it is barred by the one-year statute of limitations.

                                       IV. CONCLUSION

               While the Court recognizes Mr. Robinson’s desire to challenge his sentence on

constitutional grounds, it cannot proceed to the merits because his claim is barred by AEDPA’s

one-year statute of limitations. Because Mr. Robinson has not provided any argument for

equitable tolling, the Court will deny Mr. Robinson’s motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 [Dkt. 1241], and grant the Government’s motion to dismiss

[Dkt. 1257]. A memorializing Order and an Order denying a Certificate of Appealability

accompany this Opinion.




Date: September 3, 2014                                              /s/
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge




                                                 11